Concurring and Dissenting Opinion by
Judge Barry:
I concur in that portion of the opinion of President Judge Crumlish, Jr., which sustains the preliminary objection of Governor Eichard L. Thornburgh and removes Governor Thornburgh as a party to this action. I dissent from that portion of the opinion which overrules the preliminary objection of Secretary of Eevenue James Scheiner.
In my opinion, the right of the Attorney General to participate in any case in which the constitutionality of a state statute is involved (Pa. E.C.P. No. 235) adequately represents the “executive interest” of the *221Commonwealth of Pennsylvania discussed in President Judge Crumlish’s opinion. I would dismiss both Commonwealth officers from the case and transfer it to the Court of Common Pleas of Philadelphia County for further action.